Citation Nr: 1708634	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for lupus.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1957 to July 1977, to include service in the Republic of Vietnam from October 1966 to October 1967 and from June 1970 to June 1971.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal with 60 Device, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded the Veteran's claim in July 2014 for further development.  Unfortunately, another remand is necessary prior to adjudicating the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his lupus began during service, or is otherwise related to service to include exposure to herbicide agents.  See August 2010 Notice of Disagreement (NOD) and February 2008 VA Form 21-4138, respectively.  In July 2014 the Board remanded the Veteran's claim to obtain a medical opinion, based in part on an August 2010 note indicating that the Veteran presented with discoid lupus lesions while on active duty in the late 1970s.  However, for the reasons discussed below, further development is required.

A private medical record, dated in VBMS February 22, 2011, noted the Veteran indicated he was treated by Dr. J. R. when he first learned he had lupus.  Review of the record does not show that records from Dr. J. R. have been requested.  Notably, the Veteran's August 2010 NOD states that he saw a dermatologist in 1979 who determined he had lupus, though it is unclear whether Dr. J. R. is the same dermatologist.  Nevertheless, as these records are relevant to his appeal, specifically regarding the early manifestations of his lupus, the Veteran should be afforded the opportunity to authorize the release of these records or submit any copies of such records currently in his possession.  If any records received are written in German, they should be translated into English prior to readjudication of the Veteran's claim.

In an August 2015 VA opinion, Dr. J. S. opined that the Veteran's lupus was less likely than not related to service.  He explained that the medical literature did not support a strong relationship between herbicide agent exposure and the development of lupus.  Further, Dr. J. S. noted that the Veteran's May 1977 separation examination and report of medical history were negative for findings suggestive of a skin disorder, which supported the conclusion that lupus did not manifest during service.  He added that the first diagnosis of lupus was by biopsy performed on April 13, 1982, explaining that the evidence did not show lupus manifested within one year of separation from service.  However, the Board observes the April 13, 1982 record only noted the Veteran's reports of hair loss and did not contain the referenced biopsy results; moreover the first record of a biopsy with a resulting lupus diagnosis is dated in August 1989.  

A November 2015 lupus DBQ submitted by Dr. V. S. noted a diagnosis of systemic lupus erythematosus, and stated that "in 1977 a head lesion (a pink, bold and wrinkled spot) was misdiagnosed as scabies."  Dr. V. S. also observed that in "1981 or 1982, further scalp and facial lesions were diagnosed" as lupus erythematosus.  

In response to the November 2015 DBQ findings, the AOJ requested an addendum opinion to reconcile the August 2015 VA opinion and findings made by Dr. V. S., and received one in February 2016 from M. T., N.P.  The February 2016 opinion set forth the relevant facts and offered a conclusion, but did not provide a rationale linking the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Further, the AOJ requested that the clinician reconcile conflicting medical evidence, specifically regarding the Veteran's assertion that he was misdiagnosed with scabies during service and experienced symptoms of hair loss and pink bald spots during service, as well as the August 2010 note that techniques and clinical suspicions for diagnosing lupus had changed in the past 25 years.  In response, M.T. wrote that the Veteran's assertions had been considered and could not be substantiated.  She also wrote that the August 2010 note had been considered and did not change her findings, given that the service records were "clearly silent for any diagnosis, treatment, symptoms, or condition" of lupus.  

The Board notes that the August 2015 and February 2016 VA opinions focused on the diagnosis of discoid lupus erythematosus, but did not comment on Dr. V. S.'s diagnosis of systemic lupus erythematosus.  Given the different manifestations of each condition, clarification should also be sought regarding whether the Veteran has current diagnoses of either discoid lupus erythematosus or systemic lupus erythematosus, or both, and whether he exhibited either condition during service.  In this regard, the Board notes that the Veteran's service treatment records show that he reported having round hard knots under both arm pits in March 1974, and an impression of infected sweat glands was noted.  Similarly, in January 1977 the Veteran reported having a lump in the right inguinal area, though no diagnosis was made.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including those from Dr. J. R. dating to the 1980s.  If any records received are written in German, they should be translated into English prior to readjudication of the Veteran's claim.

2.  Next, forward the Veteran's claims file to an appropriate clinician for an addendum opinion.  

Based on review of the record, including this remand as well as any newly associated records, the clinician should opine on the following:

a.  Whether the Veteran has a diagnosis of discoid lupus erythematosus (DLE), systemic lupus erythematosus (SLE), or both.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lupus (DLE, SLE, or both) had its onset in service, manifested to a compensable degree within one year of his discharge from service in July 1977, or is otherwise related to service, to include exposure to herbicide agents and the Veteran's treatment for a skin condition in September 1975?

In rendering the requested opinions, the clinician should comment on the March 1974 notation of round hard knots under the Veteran's armpits; the September 1975 note regarding scabies and the Veteran's papule; the January 1977 note of a lump in the right inguinal area; the August 2010 note indicating that the Veteran presented with discoid lupus lesions while in service and that techniques for diagnosing the condition had changed over 25 years; and Dr. V. S.'s November 2015 findings that the Veteran was misdiagnosed with scabies during service.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the medical report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Undertake any additional development deemed necessary based on the actions performed above.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




